Citation Nr: 0638958	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-00 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado




THE ISSUE

Entitlement to a monetary allowance for a Vietnam veteran's 
deceased child with birth defects.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty in 
Vietnam from January 1969 to January 1970.  He is the father 
of a child who died from birth defects in February 1990.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 denial letter of the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

In April 2005, prior to the promulgation of a decision in the 
appeal, the appellant indicated his intention to withdraw his 
appeal by stating his acceptance that the law did not entitle 
him to receive a monetary allowance for his child; there is 
no question of fact or law remaining before the Board in this 
matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are 
met; the Board has no further jurisdiction in the matter.  
38 U.S.C.A. § 7105(b)(2), (c)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's indication that there is 
no longer a question of law or fact on appeal, further 
discussion of the impact of the VCAA is not necessary.
B. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

In a written statement received by the Board in April 2005 
the veteran stated he no longer desired a hearing in the 
matter and said he understood "that there is no compensation 
for our child.  Rules are rules."  This statement indicates 
that the veteran has accepted that the law does not entitle 
him to receive a monetary allowance for his child on the 
facts alleged.  Since he has expressed that he does not 
continue to disagree with the RO's decision to deny him these 
benefits, there is no longer a question of law or fact 
remaining before the Board on this issue.  Thus, the Board 
construes his statement as a desire to withdraw his appeal 
seeking a monetary allowance.  

The veteran's April 2005 statement raises issues of service 
connection for several disabilities based on his exposure to 
Agent Orange during his service in Vietnam.  A review of VA 
databases reveals these issues are currently being considered 
at the Detroit, Michigan RO and that they are not ripe for 
adjudication by the Board.  

Hence, there is no allegation of error of fact or law for 
appellate consideration on this claim and there is no other 
issue pending before the Board.  The Board does not have 
jurisdiction to consider an appeal in this matter.






ORDER

The appeal seeking entitlement to a monetary allowance for a 
Vietnam veteran's deceased with birth defects is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


